IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                  NOS. AP-76,272 & AP-76,273



                    EX PARTE JAMES EDWARD MOTT, Applicant



           ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
        CAUSE NOS. 33092CR & 33093CR IN THE 40 TH DISTRICT COURT
                         FROM ELLIS COUNTY



       Per curiam.

                                         OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary

of a habitation, sentenced to eighty years’ imprisonment, and tampering with evidence, sentenced

to five years’ imprisonment.

       Applicant contends that his counsel rendered ineffective assistance because she failed to

timely file a notice of appeal.

       The trial court has determined that trial counsel failed to timely file a notice of appeal. We
                                                                                                        2

find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeals of the

judgment of convictions in Cause Nos. 33092CR and 33093CR from the 40th Judicial District Court

of Ellis County. Applicant is ordered returned to that time at which he may give written notice of

appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall

be calculated as if the sentence had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps

to file written notice of appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: January 13, 2010
Do Not Publish